Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was an outside sales representative for the employer until he was discharged for falsifying his sales call records by reporting that he had contacted a certain individual when in fact he had not. Claimant had previously been reprimanded for engaging in similar misconduct. The Unemployment Insurance Appeal Board ruled that claimant lost his job under disqualifying circumstances. Substantial evidence supports the Board’s decision and we, accordingly, affirm. Falsifying records or reports submitted to an employer has been held to constitute disqualifying misconduct (see, Matter of Quackenbush [Korman Sales Agency—Sweeney], 241 AD2d 653; Matter of English [General Acc. Ins.—Hudacs], 205 AD2d 821). Claimant’s arguments with respect to alleged due process violations have been considered and found to be without merit.
*711Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.